Per Curiam.  Advancement: Statute of Limitations. The presumption of the law is that the purchase of the land in controversy was by way of advancement to the son. Robinson v. Robinson, 43 Ark., 481. The proof does not overcome this presumption. The statute of limitations does not aid defendant under the facts of this case. The oceupancy of .each was with reference to parental and filial duty. White and Tudot’s Leading Cases in Eq., vol. 1, pt. 1, p. 331; Sidmouth v. Sidmouth, 2 Beavans, 447. The decree is reversed with costs, and the cause remanded with direction to the Washington Circuit Court to enter a decree giving plaintiff possession of the premises sued for.